Motions to reargue granted to the extent that reargument granted and, upon reargument, order, insofar as appealed from, unanimously reversed, on the law, without costs, and summary judgment granted in favor of defendant, National Grange Mutual Insurance Company, in accordance with the following memorandum: Upon reargument, we find that National Grange Mutual Insurance Company submitted the necessary certificate of mailing, stamped by a post-office employee, showing that on July 23, 1981, a notice of cancellation was sent to the insured at the address listed on the policy. Thus, defendant is entitled to a judgment declaring that its policy issued to Hughson was effectively canceled pursuant to Vehicle and Traffic Law § 313 (1) and was not in effect at the time of the accident (see, Olesky v Travelers Ins. Co., 72 AD2d 924). Present—Dillon, P. J., Boomer, Green, O’Donnell and Schnepp, JJ.